Citation Nr: 0522050	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma and reactive 
airway disease.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted the veteran's claim for 
service connection for PTSD with a disability evaluation of 
50 percent, and a January 2005 rating decision which denied 
service connection for asthma and reactive airway disease.  
(The issue of entitlement to an increased initial evaluation 
for PTSD was remanded to the RO for additional development in 
April 2004.  The case is again before the Board for appellate 
review.)

(The decision below includes a grant of an application to 
reopen a claim of service connection for asthma and reactive 
airway disease.  Consideration of the underlying issue of 
entitlement to service connection is deferred pending 
completion of the development sought in the remand below.)


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with poor concentration, 
flashbacks, occasional nightmares, and episodic panic 
attacks.

2.  The Board denied entitlement to service connection for 
asthma and reactive airway disease by way of a May 2004 
decision.

3.  The evidence received since the May 2004 Board decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 (Diagnostic Code 
9411) (2004).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for asthma and 
reactive airway disease has been received.  38 U.S.C.A. §§ 
1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

The veteran submitted a private psychological evaluation from 
C. Mora, M.D., and M. Cannell, Ed.D., dated in February 2003, 
at the time he filed his claim for service connection for 
PTSD.  Dr. Mora reported that the veteran was friendly and 
cooperative.  He was well dressed, well groomed, and clean.  
His mood was described as somewhat variable within a 
reasonable range of stability to just beyond that level.  The 
veteran was described as being a fair historian.  The veteran 
reported being drafted in August 1944 and assigned to a 
destroyer escort.  He reported that he traveled to the 
Brooklyn Navy Yard in Brooklyn, New York, to the Caribbean, 
and thereafter to the Pacific.  He reported that his ship was 
under attack while traveling from the Caribbean to Pearl 
Harbor and that he was not able to forget the sound of the 
shells from his ship.  In Pearl Harbor he saw a number of 
damaged ships and body parts from expired armed forces 
personnel.  He reported that he did not sleep.  The examiner 
noted that the veteran's symptoms added up to initial and 
medial insomnia.  The veteran reported that he ate fairly 
well.  He said that he did some farm chores and some fishing 
and hunting on his own land.  He reported that he did very 
little socializing and refused to purchase any automobile 
made or marketed in Japan.  He attended church on a weekly 
basis but he attended no service meetings even though he 
belonged to several retired veterans groups.  He reported 
flashbacks and during his examination he experienced a 
flashback in which he reeled from his sitting position and 
his eyes took on a psychotic expression.  He reported that 
crowds did not bother him but that he hardly went outside, 
and he avoided crowds.  The examiner opined that crowds 
bothered the veteran quite a bit.  The veteran reported that 
he had an extremely violent temper but recently "keeps it 
in."  

The examiner noted that he veteran's flow of conversation and 
thought were unremarkable but that he became circumstantial 
when excited.  Articulation and syntax were within normal 
limits as was his general ability to keep his associations 
within realistic limits.  Affect and mood were somewhat 
variable but not to a serious degree.  He revealed some 
degree of anxiety.  Mental content revealed no particular 
preoccupations, compulsions, delusions, or paranoid 
ideations.  He had some demonstrable personality traits that 
were in the compulsive and possibly obsessive areas.  He was 
alert, coherent, and aware of his environment.  He appeared 
to be within reasonably intelligent limits and his fund of 
general information was average.  His immediate recall was 
fair but his general concentration was poor.  His social 
comprehension was fair but his ability at abstraction was 
extremely poor.  His insight into his own difficulty was good 
but his judgment was questionable.  He was reported to be 
unemployable.  He was able to comprehend oral instructions 
but the examiner doubted that he would go to the limits of 
finishing any particular project he started.  He reported 
that the veteran referred to himself as completely impatient.  
The examiner felt that the veteran was not socially skilled 
enough to produce human relationships that would be smooth 
enough to be carried out in gainful employment.  He opined 
that the veteran was highly unlikely to govern his emotions 
under ordinary stress.  He diagnosed the veteran with PTSD 
and assigned him a global assessment of functioning (GAF) 
score of 46.  He related the veteran's diagnosis of PTSD to 
his experiences during World War II.  

The veteran was granted service connection for PTSD by way of 
a rating decision dated in April 2003.  He was assigned a 50 
percent disability rating effective from March 14, 2003.  The 
veteran appealed and the Board remanded the veteran's case 
for a VA psychological examination in May 2004. 

The veteran submitted a second private evaluation from Mr. 
Cannell dated in July 2004.  Mr. Cannell reported that the 
veteran still suffered from insomnia and flashbacks two or 
more times per week.  The veteran reported that he did not 
eat very well and had lost a lot of weight but the examiner 
noted that the veteran looked about the same as he had at his 
appointment in 2003.  The veteran reported that he had re-
acclimated to church but sat in the back to avoid social 
interaction, including that with his family.  He also stated 
that he fished and hunted but his wife reported that the 
veteran did not hunt.  The veteran and his wife occasionally 
traveled but the veteran was almost always reluctant to do so 
and practiced a program of extreme solidarity. 

The veteran's tone, rate and pressure were within normal 
limits.  His affect and mood were on the depressive side.  He 
seemed to be variable between anger and a general negative 
attitude.  The circumstances surrounding his mood were that 
of severe over-reactivity and pervasive impairment.  The 
veteran did not reveal compulsivity or delusions, but he did 
display an intense strain of suspiciousness and an accusatory 
attitude.  The veteran did not experience any hallucinations.  
The examiner reported that the veteran might be at the 
beginning of a psychotic situation with impaired insight.  
His judgment was within reasonable limits and he was willing 
to do "some tinkering around" his house.  The veteran was 
oriented in at least three spheres.  He was severely overly 
responsive and overly reactive to verbal stimulation.  He was 
hyperalert but coherent and completely aware of his 
environment.  His ability with general information was within 
normal limits and his answers to social comprehension 
questions were fair.  His immediate recall was not good.  His 
mentation was noted to be outside the range of normalcy.  The 
examiner opined that the veteran posed an extremely high risk 
for candidacy for gainful employment based on his poor 
immediate recall, general problems in cooperation and 
socialization with others, and mood that has deteriorated to 
the point that he is uncontrollable.  He opined that the 
veteran had not improved since his examination in February 
2003 and in certain ways his PTSD symptoms had been 
exacerbated.  The examiner noted that the veteran's prognosis 
was highly negative.  He was assigned a GAF score of 45.

The veteran's attorney submitted a letter dated in July 2004 
wherein he requested the veteran's case be considered based 
on the private psychological examination submitted.  He 
indicated that the veteran would appear for any scheduled 
examinations if the medical evidence submitted was not 
adequate.  The veteran was scheduled for an examination in 
August 2004 for which he failed to report.  The veteran was 
contacted to schedule a second examination in May 2005 at 
which time he indicated that he would not report for an 
examination.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2004).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  

The veteran exhibits some occupational and social impairment, 
but not with deficiencies in most areas, as a 70 percent 
rating requires.  The February 2003 private examination 
revealed that the veteran suffers occasional nightmares, 
flashbacks, and intrusive thoughts resulting from his PTSD.  
He reported no aversion to crowds but that he avoided crowds.  
His affect and mood were somewhat variable but not to a 
serious degree.  He revealed some degree of anxiety.  His 
mental content revealed no particular preoccupations, 
compulsions, delusions, or paranoid ideations.  The examiner 
noted that the veteran was friendly and cooperative.  He was 
well dressed, well groomed, and clean.  He was alert, 
coherent, and aware of his environment.  He appeared to be 
within reasonably intelligent limits and his fund of general 
information was average.  His immediate recall was fair but 
his general concentration was poor.  His social comprehension 
was fair but his ability at abstraction was extremely poor.  
His insight into his own difficulty was good but his judgment 
was questionable.  He was reported to be unemployable.

The July 2004 examination revealed that the veteran suffered 
from insomnia and flashbacks two or more times per week.  His 
speech tone, rate and pressure were within normal limits.  
His affect and mood were on the depressive side.  He seemed 
to be variable between anger and a general negative attitude.  
The circumstances surrounding his mood were that of severe 
over-reactivity and pervasive impairment.  The veteran did 
not reveal compulsivity or delusions, but he did display an 
intense strain of suspiciousness and an accusatory attitude.  
The veteran did not experience any hallucinations.  His 
judgment was within reasonable limits and he was willing to 
do "some tinkering around" his house.  The veteran was 
oriented in at least three spheres.  He was severely overly 
responsive and overly reactive to verbal stimulation.  He was 
hyperalert but coherent and completely aware of his 
environment.  His ability with general information was within 
normal limits and his answers to social comprehension 
questions were fair.  His immediate recall was not good.  His 
mentation was noted to be outside the range of normalcy.  The 
examiner reiterated that he believed the veteran was 
unemployable based on his poor immediate recall, general 
problems in cooperation and socialization with others, and 
mood that had deteriorated to the point that he was 
uncontrollable.  

The Board notes that the examiner's statement that the 
veteran was "uncontrollable" is not supported by the 
evidence of record.  The veteran's judgment was noted to be 
within reasonable limits and he was oriented in at least 
three spheres.  He was noted to be hyperalert but coherent 
and completely aware of his environment.  

The RO attempted to schedule a second examination and the 
veteran informed the RO that he would not appear.  The 
veteran has not provided the Board with any reason or good 
cause as to why he failed to report for the scheduled 
examination or why he refused to appear.  As noted in the 
analysis above, the examination was required to obtain more 
definitive evidence to support the veteran's claim that 
current disability had increased in severity.  Indeed, as is 
evident in the private reports presented by the veteran, the 
clinical findings did not appear consistent with the 
examiner's conclusion that the veteran unemployable.  He did 
not experience any of the sort of problems the rating 
criteria suggest are indicative of total occupational 
impairment, yet the examiner nevertheless concluded that he 
was unemployable.  Nevertheless, given his failure to report, 
VA is required to rate his claim based on the record now 
available.  38 C.F.R. § 3.655 (2004).

In sum, the veteran's symptoms due to PTSD are not of the 
degree contemplated by the criteria for a higher rating; they 
are more like those contemplated by the currently assigned 50 
percent rating.  He is not deficient in most areas.  His 
speech is not illogical, obscure, or irrelevant; he does not 
experience near-continuous panic or depression.  Despite the 
suggestion of the examiner, he has not been so irritable as 
to have periods of violence.  Additionally, he does not 
neglect his appearance.  While he does experience some 
problems with stressful circumstances and maintaining 
effective relationships, the kinds of problems he experiences 
are more akin to the criteria for a 50 percent rating.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
veteran's service-connected PTSD.  See 38 C.F.R. § 4.7.



II.  New and material evidence

The veteran served on active duty from August 1944 to May 
1946.  He asserts that his asthma and reactive airway disease 
resulted from an illness incurred during military service.

In this case, the veteran originally filed a claim for 
entitlement to service connection for asthma and reactive 
airway disease in March 2003.  The claim was denied on the 
merits in August 2003.  Notice of the denial and appellate 
rights were provided that same month.  The veteran submitted 
a notice of disagreement and a substantive appeal.  The Board 
affirmed the denial by a decision dated in May 2004.  The 
Board decision is final, see 38 C.F.R. § 20.1100 (2004), 
which means that service connection for asthma and reactive 
airway disease may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence available at the time of the May 2004 denial 
included service medical records (SMRs) for the period from 
August 1944 to May 1946, VA outpatient treatment reports, and 
private medical records.  

The SMRs indicate that the veteran was diagnosed with 
catarrhal fever while in service in April 1945.  He was 
treated with bed rest, fluid, aspirin, phenacetin, and 
caffeine capsules, and nasal spray.  The veteran was 
discharged after two days and was noted to be well at that 
time.  On a report of medical history dated in February 1946, 
the veteran reported that he had never suffered from or had 
asthma.  

Outpatient treatment reports from VA dated from October 1999 
to October 2003 indicate that chest x-rays were obtained in 
December 2000.  The examiner's impression was mild 
hyperinflation of the lungs.  The veteran was seen for 
complaints of asthma and chronic cough in February 2001.  At 
that time he was also treated for reactive airway disease, 
exacerbated with gastroesophageal reflux disease (GERD).  He 
was treated for reactive airway disease secondary to reflux 
and allergies in April 2001.  In December 2001 the veteran 
denied any flare-ups with asthma.  The veteran was seen for a 
pulmonary consultation in March 2002 and was assessed with 
asthma and reactive airways disease, secondary to reflux and 
allergies.  

Private treatment records from Allergy, Asthma and Immunology 
dated from January 1998 to February 1999 were associated with 
the claim file.  A chest X-ray was obtained in January 1998 
which revealed changes of chronic obstructive pulmonary 
disease.  In February 1999 the veteran was seen for 
complaints of post-nasal drip.  He was assessed with mild 
mixed restrictive and obstructive pulmonary disease and 
gastroesophageal reflux likely exacerbating the pulmonary 
disease.  

Private treatment reports from Setliff Sinus Clinic dated in 
December 1998 revealed reflex esophagitis. 

A medical opinion letter from K. Mickels, M.D., dated in 
December 2002 was also associated with the claims file.  Dr. 
Mickels reported that the veteran was a lifelong nonsmoker 
but that he worked in the engine room around asbestos and 
lead paint during service.  She concluded that it was 
conceivable that some of his pulmonary problems may have been 
exacerbated by his exposure while in service.

An un-interpreted pulmonary function analysis from St. 
Francis Medical Center dated in July 2003 was associated with 
the claims file.  

A medical opinion from VA was obtained in July 2003.  The 
examiner opined that the veteran's current lung condition was 
not related to or aggravated by asbestos exposure in service.  
There were no chest x-ray findings of asbestosis.  He 
concluded that it appeared that the veteran had reactive 
airway disease and asthma secondary to reflux disease and 
allergies.  

Evidence received since the May 2004 Board decision consists 
of an opinion letter from Dr. Mickels dated in June 2004.  
Dr. Mickels reported that prior to service the veteran did 
not have asthma or allergy symptoms.  He was diagnosed with 
catarrhal fever in service in April 1945.  Since service he 
has been plagued by asthma-type symptoms with dyspnea, 
chronic cough, cough variant asthma, and some diminishment in 
his pulmonary function.  She opined that there was a possible 
connection to his acute respiratory infection and his current 
asthma diagnosis, as well as a possible trigger of his 
underlying allergic difficulties based upon other known 
allergens he might have been exposed to in service.  

Because the evidence received since May 2004 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  The recent medical 
opinion from Dr. Mickels provides evidence that the veteran's 
current asthma and reactive airways disease may have resulted 
from his in-service illness.  Such information, particularly 
with respect to a possible nexus between the in-service 
problem with infection and current lung disability, was not 
previously available to the Board in 2004 and it relates 
directly to the question of whether the veteran's in-service 
illness resulted in his current disability.  Consequently, 
the Board concludes that this new information is so 
significant that it must be considered to fairly decide the 
underlying merits.  This claim is reopened.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for an increased rating in 
March 2003.  The veteran was informed that he should obtain 
and provide copies of treatment records, unless he desired 
the RO's assistance in that endeavor.  The RO wrote to the 
veteran again in August 2003 and July 2004 and informed him 
of the status of his claim.  The RO wrote to the veteran in 
September 2004 to advise him of the evidence/information 
required to substantiate his claim to reopen service 
connection for asthma and reactive airway disease.  

The veteran was issued a statement of the case (SOC) in May 
2003 for his PTSD claim.  The SOC informed the veteran of all 
of the evidence obtained in the case and informed him as to 
why his claim was adjudicated in the manner in which it was.  
The RO issued a supplemental statement of the case (SSOC) in 
September 2004.  He was informed that he had 60 days to 
submit any additional argument or evidence in support of his 
claim.  An SOC was issued in April 2005 for his claim to 
reopen.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although all notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  Private and VA 
treatment records were obtained and associated with the 
claims file.  The veteran was scheduled for several VA 
examinations for which he did not appear.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran and his claim for a higher 
rating.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  As noted 
above, the Board sought additional examination but the 
veteran failed to appear.  Therefore, the Board finds that 
the VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) 
(2004).  (As for the claim of service connection, further 
evidentiary development will be sought in an effort to assist 
the veteran, if he cooperates.)


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

The application to reopen a claim of service connection for 
asthma and reactive airway disease is granted.


REMAND

In view of the determination that the veteran's claim is 
reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.  

The veteran should identify whether he received any other 
treatment for his asthma and reactive airway disease and, if 
so, the treatment reports should be obtained and associated 
with the claims file.  

Furthermore, Dr. Mickels stated that the veteran's catarrhal 
fever in service may have resulted in the veteran's current 
lung disability.  However, Dr. Mickels did not provide any 
rationale for her opinion nor did she definitively link the 
veteran's current disability to his illness in service.  In 
order to obtain more definitive medical opinion evidence, the 
veteran should be afforded a VA examination.  

Accordingly the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names 
and addresses of all medical care 
providers who have treated the 
veteran for asthma or reactive 
airway disease.  After securing the 
necessary release(s), the RO should 
obtain any outstanding records that 
have not been associated with the 
claims file.

2.  The veteran should be afforded a 
VA examination by a pulmonary 
specialist.  The examiner should 
obtain a detailed medical history 
from the veteran.  Based on the 
veteran's history and a thorough 
review of the veteran's service 
medical records, as well as all 
other evidence obtained, the 
examiner should provide an opinion 
as to the medical probabilities that 
any currently diagnosed asthma or 
reactive airway disease is related 
to the veteran's military service, 
including in-service infection.  A 
complete rationale for all opinions 
expressed must be provided.  Any and 
all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, and 
any results must be included in the 
examination report.  If the veteran 
refuses to comply with the request 
to appear for a VA examination, the 
RO should nevertheless request the 
opinion from the specialist 
following review of the claims file.  
A complete rationale for all 
opinions expressed must be provided.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the veteran 
and his attorney should be furnished 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (2004).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


